Citation Nr: 0626436	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-43 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for loss of teeth.

3.  Entitlement to service connection for benign prostatic 
hypertrophy.

4.  Entitlement to service connection for testicle swelling.

5.  Entitlement to service connection for circulation 
problems of the feet.

6.  Entitlement to a rating in excess of 30 percent for the 
residuals of a shell fragment wound to the right thigh with 
neuropathy of the right saphenous nerve.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes that at his hearing in October 2005 the 
veteran withdrew his claims for entitlement to increased 
ratings for a right knee scar with retained fragments, for a 
left calf scar, and for a perineum scar with traumatic 
rupture of the urethra.  To the extent the veteran's June 
2005 correspondence raises the issue of error in a 1954 
rating decision, this matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, benign 
prostatic hypertrophy, testicle swelling, circulation 
problems of the feet, and entitlement to a rating in excess 
of 30 percent for the residuals of a shell fragment wound to 
the right thigh with neuropathy of the right saphenous nerve 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim addressed in this 
decision and has sufficiently notified him of the information 
and evidence necessary to substantiate this claim.

2.  The evidence demonstrates the veteran's loss of teeth was 
not incurred as a result of combat or service trauma.

3.  The veteran was not a prisoner of war during service, his 
service-connected disabilities are not rated as totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or dental disorder clinically 
determined to be complicating a medical disorder currently 
being treated by VA, and he is not a VA vocational 
rehabilitation trainee.


CONCLUSION OF LAW

The veteran's claimed loss of teeth was not incurred as a 
result of active service, and the criteria for entitlement to 
VA outpatient dental treatment have not been met.  
38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in June 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in a claim involving a disability rating 
and an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  Further attempts 
to obtain additional evidence would be futile.  There has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2005).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2005).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2005).

The Court has held that VA law contains no provision 
regarding eligibility for outpatient dental treatment based 
on a service department's failure to properly care for a 
serviceperson's dental needs.  See Boggs v. Nicholson, No. 
04-0303, 2006 Vet. App. WL 1725982 (Vet. App. May 25, 2006).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the evidence of record shows the veteran's 
enlistment examination in November 1950 revealed missing 
teeth at upper right number 8, upper left number 8, lower 
right number 6, and lower left number 6.  Restorable carious 
teeth were noted at upper right numbers 6 and 7 and upper 
left number 6.  Dental records show carious teeth were 
treated in July 1951 and October 1951.  Records show the 
veteran sustained shell fragment wounds to the lower part of 
his body in June 1951 and a penetrating gunshot wound to the 
right thigh in September 1951.  Reports of the veteran's 
injuries are indicative of no dental trauma.  The October 
1953 separation physical examination noted that teeth 17, 19 
and 31 were absent, and tooth 12 had a restorable tooth.  No 
other defects or diseases were noted.

A January 1954 VA examination of the mouth including gross 
dental findings was negative.  

In his August 2004 notice of disagreement the veteran 
asserted his loss of teeth were caused by bad blood as a 
result of wounds received in action.  He testified in October 
2005, in essence, that his teeth had been lost because 
fillings he received during service were done poorly.  He 
stated he had no fillings in his teeth prior to an explosion 
associated with the shell fragment injuries he sustained, but 
reported no dentist had ever related the problems with his 
teeth to that explosion.

Based upon the evidence of record, the Board finds the 
veteran's loss of teeth was not incurred as a result of 
combat or service trauma.  There is no evidence of any 
specific dental trauma during active service and no competent 
evidence demonstrating the loss of teeth as a residual of 
wounds sustained during combat.  The January 1954 VA 
examination is persuasive that no gross dental abnormalities 
were present at that time.  The evidence also shows the 
veteran does not meet the eligibility requirements for 
outpatient dental treatment.  He was not a prisoner of war 
and he does not meet the criteria for eligibility for either 
Class II(b) or (c), his service-connected disabilities are 
not rated as totally disabling, he has no adjudicated 
service-connected compensable dental disability or dental 
disorder clinically determined to be complicating a medical 
disorder currently being treated by VA, and he is not a VA 
vocational rehabilitation trainee.  

While the veteran may believe his loss of teeth was incurred 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection, to include for 
the purposes of outpatient dental treatment, must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for loss of teeth is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in June 2004.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In the case of a veteran who engaged in combat with the enemy 
in active service VA shall accept as sufficient proof of 
service-connection any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In this case, service medical records show the veteran was 
wounded in action by an enemy hand grenade in June 1951 with 
injuries to the perineum, laceration of the bulbous urethra, 
penetrating left calf wound, and penetrating right knee 
wound.  Hospital reports also noted that he was treated for 
acute left epididymitis.  Records show that in November 1951 
he sustained a through and through wound to the right thigh 
with nerve damage.  VA medical records include diagnoses of a 
history of benign prostatic hypertrophy and degenerative 
joint disease of the lumbosacral spine without opinion as to 
etiology.  A diabetic foot examination in July 2005 revealed 
diminished sensation, but provided no opinion as causation.  

In statements and personal hearing testimony the veteran 
asserted, in essence, that he had degenerative disc disease 
of the lumbar spine as a result of trauma to the low back at 
the time of his combat-related injuries.  He stated he had 
been blown against a tree by the concussion of the explosion.  
He also claimed that he had benign prostatic hypertrophy, 
testicle swelling, and circulation problems of the feet which 
he believed were a result of his combat-related injuries.  As 
these matters have not been addressed by specific VA 
examination, the Board finds additional medical opinions are 
required.

As to the veteran's claim for entitlement to a rating in 
excess of 30 percent for the residuals of a shell fragment 
wound to the right thigh with neuropathy of the right 
saphenous nerve, it is significant to note that VA 
regulations prohibit the assignment of separate muscle injury 
ratings with peripheral nerve paralysis ratings of the same 
body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a) (2005).  Records show the 
veteran is presently rated under the criteria for injury to 
muscle group XIV with functions acting upon the hip and knee; 
however, the medical evidence notes nerve injuries variously 
identified as to the sciatic, internal popliteal, and common 
peroneal nerves (November 2, 1951) and show he underwent 
neurectomy of the right saphenous nerve (July 15, 1952).  In 
light of the veteran's claims as to diminished neurologic 
function in the right lower extremity, the Board finds that 
additional development is also required as to this matter 
prior to appellate review.

In addition, subsequent to the issuance of the statement of 
the case additional VA medical records were submitted 
pertinent to the veteran's claims.  As the veteran has not 
waived agency of original jurisdiction consideration of this 
evidence, these matters must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for disabilities of the lumbar 
spine, prostate, testicles, circulatory 
disorders of the feet, or for residuals 
of a shell fragment wound of the left 
thigh since September 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
chronic low back disorder, benign 
prostatic hypertrophy, testicle swelling, 
or circulation problems of the feet as a 
result of injuries sustained during 
combat.  An opinion should also be 
obtained as to the current nature and 
severity of his service-connected 
residuals of a shell fragment wound to 
the right thigh with neuropathy of the 
right saphenous nerve, to include a 
discussion of the specific functions 
affected by the muscle and nerve injuries 
incurred.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


